Citation Nr: 0923651	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  06-33 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk






INTRODUCTION

The Veteran had active service from March 1967 to September 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO).

This case was previously before the Board in July 2008, at 
which time it was remanded for additional development.


FINDING OF FACT

The Veteran's hypertension first manifested many years after 
his separation from service and is not related to his service 
or to any incident therein, including service-connected 
diabetes mellitus.


CONCLUSION OF LAW

The Veteran's hypertension was not incurred in or aggravated 
by the Veteran's active service, and is unrelated to the 
Veteran's service-connected diabetes mellitus.  38 U.S.C.A. 
§§ 1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service 
connection for hypertension because it is secondary to his 
service-connected diabetes mellitus.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b) (2008).

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310 (2008); Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 309, 314 (1993). Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show: (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310 
(2008).

In addition, service connection for certain chronic diseases, 
including cardiovascular-renal disease, will be presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Private treatment records show that the earliest documented 
indication of the onset of hypertension in the claims file is 
dated February 2002.  A diagnosis of hypertension was made in 
August 2003.

The Veteran underwent a VA hypertension examination in 
September 2006.  The VA examiner acknowledged a 1992 
diagnosis of diabetes mellitus while also noting a 
hypertension diagnosis was made at the same time.  The 
examiner described the hypertension disease as "essential 
hypertension."  Essential hypertension is defined as 
"hypertension occurring without discoverable organic cause." 
See Dorland's Illustrated Medical Dictionary at 909 (31st Ed. 
2007).  

In its July 2008 remand, the Board found the 1992 diagnosis 
inconsistent with other evidence in the claims file.  The 
Board observes that the uncertainty surrounding a 1992 
diagnosis was further compounded by the absence of an 
explanation as to how this specific conclusion was reached.  
The September 2006 VA examination report stated that the 
complete case file was reviewed prior to the examination.  
Uncertainty remained as to whether the VA examiner prepared 
the Comment section, where the 1992 diagnosis was disclosed, 
based on a verbal history provided by the Veteran.  See 
LeShore v. Brown, 8 Vet. App. 303 (2007).  Also, the Board 
was not certain if the 1992 diagnosis was based upon the 
examination of documents not included with the claims file.  
The Board remanded the claim to a different VA examiner for a 
clarification and an opinion.  

In a September 2008 addendum, a VA examiner noted that the 
Veteran was mistakenly noted to have been diagnosed with 
diabetes mellitus type II in 1992.  The examiner stated that, 
upon a thorough review of the Veteran's file, it was 
determined that the Veteran had hypertension that was 
diagnosed in August 2003, and that he was placed on 
medication for blood pressure control at the same time.  The 
examiner also noted that the Veteran had a few elevated blood 
pressure readings while on active duty but that these were 
not sufficient to make a diagnosis of hypertension.  It was 
pointed out that the Veteran checked "no" to a question of 
high blood pressure at his separation examination in June 
1992.  The examiner concluded that a review of subsequent 
private treatment records clearly evidenced that the Veteran 
was first diagnosed with hypertension in 2003.   Furthermore, 
the examiner opined, concluding from his review of current 
medical literature, that the Veteran's hypertension was not 
due to the Veteran's service-connected diabetes mellitus.

The Board has considered the Veteran's assertions that he has 
hypertension related to his service, and related specifically 
to his diabetes mellitus.  However, as a layperson, the 
Veteran is not competent to give a medical opinion on 
causation or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 
183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

Therefore, the Board finds that there is no competent medical 
evidence that the Veteran's hypertension is proximately due 
to or the result of his service-connected diabetes mellitus.  
Thus, the Board finds that the preponderance of the evidence 
is against finding that the Veteran has hypertension that is 
related to his service-connected type II diabetes mellitus.  
The Board's inquiry, however, does not end here.  The Board 
must also consider whether service connection is warranted on 
a direct or presumptive basis.  

The Board finds that the preponderance of the evidence is 
against finding that service connection for the Veteran's 
hypertension is warranted on either a direct or presumptive 
basis.  Service treatment records (STRs) contain no evidence 
of a hypertension diagnosis.  Rather, the Board notes the 
STRs contain some disclosures of elevated blood pressure 
readings from November 1985 and December 1985, September 1990 
and October 1990, and February 1991 and March 1991.  Given 
the Veteran's nearly 25 years of service, the readings can be 
viewed as acute and transitory given their infrequency.  
However, the Board notes the Veteran experienced more 
elevated readings towards the end of service even though no 
hypertension diagnosis was made and a normal blood pressure 
reading of 120/82 was noted in the June 1992 separation 
examination report.  As no hypertension was diagnosed in 
service, the Board finds that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).  

The medical evidence shows that the Veteran's hypertension 
did not manifest until many years after service.  In view of 
the lengthy period without treatment, there is no evidence of 
a continuity of treatment, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Nor does any competent medical evidence of record demonstrate 
that the Veteran's hypertension was caused by any incident of 
service or manifested to a compensable degree within one year 
of separation from service.  Accordingly, the Board finds 
that service connection on either a direct or presumptive 
basis is not warranted.  38 C.F.R. § 3.309.  

The Board finds that the preponderance of the evidence is 
against the claim for service connection, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no probative evidence establishing a 
medical nexus between military service and the Veteran's 
hypertension.  Thus, the Board finds that service connection 
on a direct basis is not warranted.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000).  In addition, there is no probative 
evidence demonstrating a relationship between the Veteran's 
hypertension and his service-connected diabetes mellitus.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in October 2005 and March 
2006; a rating decision in February 2006; a statement of the 
case in September 2006; and a supplemental statement of the 
case in April 2007.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  Indeed, the Veteran has been 
afforded the benefits of additional development ordered by 
the Board pursuant to the July 2008 Remand. 

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the February 2009 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for hypertension, to include as secondary 
to diabetes mellitus, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


